Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered November 15, 1989, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Prior to the entry of his guilty plea, and as part of the plea agreement, the defendant withdrew all motions, decided or undecided. Although this did not constitute a waiver of his right to appeal from the judgment and sentence rendered upon his plea of guilty, the defendant is now foreclosed from raising on appeal any questions concerning the County Court’s rulings, including those which would otherwise have been reviewable pursuant to CPL 710.70 (2) (see, People v Andrews, 146 AD2d 787; People v Jackson, 142 AD2d 689, 690; see also, People v Taylor, 65 NY2d 1). In any event, we conclude that all of the defendant’s contentions with respect to the County Court’s rulings lack merit. In addition, since the defendant received the sentence he was promised in accordance with the negotiated plea bargain, he has no basis to complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Kooper, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.